           Case 2:13-cv-01741-JCM-DJA Document 79 Filed 12/20/19 Page 1 of 5



1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Jeremy C. Baron
     Assistant Federal Public Defender
4    District of Columbia Bar No. 1021801
     411 E. Bonneville Ave. Suite 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     jeremy_baron@fd.org
7

8    *Attorney for Petitioner Reynaldo Agavo

9

10
                             U NITED S TATES D ISTRICT C OURT
11                                 D ISTRICT OF N EVADA
12   Reynaldo Agavo,

13                Petitioner,                     Case No. 2:13-cv-01741-JCM-DJA

14         v.                                     Unopposed motion for extension of
                                                  time in which to file reply in
15   Dwight Neven, et al.,                        support of petition

16                Respondents.                    (Third request)

17

18         Reynaldo Agavo respectfully moves this Court for an extension of time of
19   twenty-eight (28) days, from December 20, 2019, to and including January 17, 2020,
20   in which to file a reply in support of the merits of his second amended petition.
21

22

23

24

25

26
27
             Case 2:13-cv-01741-JCM-DJA Document 79 Filed 12/20/19 Page 2 of 5



1                                        A RG U ME N T
2            1.    Mr. Agavo has filed a second amended petition, and the State has filed

3    an answer. ECF No. 50. Mr. Agavo’s reply on the merits is due on December 20,

4    2019.

5            2.    Undersigned counsel has continued to review the State’s answer and

6    Mr. Agavo’s file in an effort to comply with the Court’s deadline. However, counsel

7    respectfully suggests additional time is necessary to properly prepare the reply.

8            3.    Undersigned counsel has made substantial progress in reviewing Mr.

9    Agavo’s entire file and has prepared a complete draft of the reply. However, addi-

10   tional time is necessary to finalize the reply and finishing reviewing the remaining

11   portions of Mr. Agavo’s file.

12           4.    Undersigned counsel has had many professional obligations in the past

13   weeks, including, among others, an application for a certificate of appealability filed

14   on October 18, 2019, in Barragan v. Filson, Case No. 19-16804 (9th Cir.); an out-of-

15   state conference held in Cincinnati, Ohio, on October 24 through 26, 2019; an opposi-

16   tion to a motion to dismiss filed on November 6, 2019, in Burch v. Baker, Case No.

17   2:17-cv-00656-MMD-VCF (D. Nev.); an opposition to a motion to dismiss filed on No-

18   vember 8, 2019, in Patterson v. Gentry, Case No. 2:17-cv-02131-JCM-EJY (D. Nev.);

19   an opening brief filed on November 8, 2019, in Slaughter v. Baker, Case No. 78760

20   (Nev. Sup. Ct.); a deposition conducted on November 12, 2019, in San Bernardino,

21   California, in Sawyer v. Baker, Case No. 3:16-cv-00627-MMD-WGC (D. Nev.); and a

22   reply on the merits filed on December 6, 2019, in Matlean v. Williams, Case No. 3:16-

23   cv-00233-HDM-CLB (D. Nev.). In addition, undersigned counsel was out of the coun-

24   try on vacation from November 19, 2019, to December 3, 2019.

25           5.    Undersigned counsel has many additional professional obligations in

26   the coming weeks, including, among others, a second amended petition due on De-

27   cember 30, 2019, in Cook v. Baker, Case No. 3:19-cv-00081-MMD-CLB (D. Nev.); an


                                                 2
           Case 2:13-cv-01741-JCM-DJA Document 79 Filed 12/20/19 Page 3 of 5



1    opening brief due on January 2, 2020, in Guzman v. Gittere, Case No. 79519 (Nev.
2    Sup. Ct.); a reply brief due on January 2, 2020, in Rosales v. Baker, Case No. 78735
3    (Nev. Sup. Ct.); a petition for a writ of certiorari due on January 3, 2020, in Ramet v.
4    LeGrande, Case No. 19A573 (U.S. Sup. Ct.); an opposition to a motion to dismiss due
5    on January 6, 2020, in Palmer v. Filson, Case No. 3:18-cv-00245-HDM-CLB (D. Nev.);
6    an opening brief due on January 10, 2020, in Palmer v. Gittere, Case No. 79397 (Nev.
7    Sup. Ct.); a petition for a writ of certiorari due on February 5, 2020, in Major v. Baker,
8    Case No. 76716 (Nev. Sup. Ct.) (U.S. Sup. Ct. Case No. not yet assigned); an amended
9    petition due on February 10, 2020, in Brown v. Baker, Case No. 3:19-cv-00258-LRH-
10   WGC (D. Nev.); and an amended petition due on February 13, 2020, in Cordova v.
11   Baca, Case No. 3:19-cv-00388-MMD-CLB (D. Nev.), a case for which time remains on
12   the federal statute of limitations.
13         6.     Therefore, counsel seeks an additional twenty-eight (28) days, up to and
14   including January 17, 2020, in which to file the reply in support of the petition. This
15   is undersigned counsel’s third request for an extension of time in which to file the
16   reply in support of the petition.
17         7.     On December 20, 2019, counsel contacted Deputy Solicitor General Jef-
18   frey M. Conner and informed him of this request for an extension of time. As a matter
19   of professional courtesy, Mr. Conner had no objection to the request. Mr. Conner’s
20   lack of objection should not be considered as a waiver of any procedural defenses or
21   statute of limitations challenges, or construed as agreeing with the accuracy of the
22   representations in this motion.
23         8.     This motion is not filed for the purposes of delay, but in the interests of
24   justice, as well as in the interest of Mr. Agavo. Counsel for Mr. Agavo respectfully
25   requests this Court grant the motion and order Mr. Agavo to file the reply in support
26   of the petition no later than January 17, 2020.
27


                                                  3
     Case 2:13-cv-01741-JCM-DJA Document 79 Filed 12/20/19 Page 4 of 5



1    Dated December 20, 2019.
2                                         Respectfully submitted,
3
                                          Rene L. Valladares
4                                         Federal Public Defender

5                                         /s/ Jeremy C. Baron
                                          Jeremy C. Baron
6                                         Assistant Federal Public Defender
7

8

9
                                          IT   IS S O O RD ER E D :
10

11

12                                        ______________________________
13                                        United States District Judge
                                                  Decmber 20, 2019
14                                        Dated: ________________________
15

16

17

18

19

20

21

22

23

24

25

26

27


                                      4
          Case 2:13-cv-01741-JCM-DJA Document 79 Filed 12/20/19 Page 5 of 5



1                               CERTIFICATE     OF   S E R V I CE
2          I hereby certify that on December 20, 2019, I electronically filed the foregoing

3    with the Clerk of the Court for the United States District Court, District of Nevada

4    by using the CM/ECF system.

5          Participants in the case who are registered CM/ECF users will be served by

6    the CM/ECF system and include: Jeffrey M. Conner.

7          I further certify that some of the participants in the case are not registered

8    CM/ECF users. I have mailed the foregoing by First-Class Mail, postage pre-paid, or

9    have dispatched it to a third party commercial carrier for delivery within three cal-

10   endar days, to the following non-CM/ECF participants:

11         Reynaldo Agavo
           No. 93976
12         High Desert State Prison
13         P.O. Box 650
           Indian Springs, NV 89070
14

15                                            /s/Jessica Pillsbury
16                                            An Employee of the
                                              Federal Public Defender
17

18

19

20

21

22

23

24

25

26

27


                                                5
